407 F.2d 495
UNITED STATES of America, Appellee,v.Hortence RAMOS, a/k/a Hortense Ramos, Appellant.
No. 12676.
United States Court of Appeals Fourth Circuit.
Argued Feb. 4, 1969.Decided Feb. 28, 1969.

Thurman L. Dodson, Washington, D.C.  (Court-appointed counsel) for appellant.
Nevett Steele, Jr., Asst. U.S. Atty.  (Stephen H. Sachs, U.S. Atty., and Alan B. Lipson, Asst. U.S. Atty., on brief) for appellee.
Before SOBELOFF, WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
Hortence Ramos appeals from a conviction for forging and uttering a United States Treasurer's check in violation of 18 U.S.C. 495.  The arguments which she presents on appeal indicate no instance of reversible error on the part of the District Court, and the conviction is accordingly


2
Affirmed.